—Order and judgment (one paper), Supreme Court, New York County (Helen Freedman, J.), entered on or about April 24, 1998, which denied petitioner’s application to annul respondents’ determination denying him accident disability retirement benefits and dismissed the petition, unanimously affirmed, without costs.
Respondents’ determination that petitioner is not disabled Is supported by credible evidence, including the Medical Board’s examination of petitioner (see, Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760). Petitioner’s medical evidence, reviewed by the Medical Board, was subject to conflicting interpretations which the Board alone had the authority to resolve (supra, at 761; Matter of Reid v Kelly, 235 AD2d 361). Concur — Sullivan, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.